WestoN J.
By the eleventh section of the act for the relief and support of the poor, Stat. 1821, ch. 122, it is made the duty of the overseers, in their respective towns, to provide for the immediate support of persons found therein, standing in need of relief; the expenses whereof, incurred within three months next before notice given to the towns where they have their settlement, may be recovered in a civil action against such towns. Notice is thus required to be given, prior to the commencement of an action; and proof of such notice has been uniformly required, in the trial of all actions of this description. By the seventeenth section, the period of two months, after notice given, is allowed to the town notified, to make inquiry as to the facts ; to pay for the expenses incurred, and to remove the pauper ; or to. decline doing either. And if no answer is given by the town notified, within the two months limited, the town notified is estopped to deny the settlement of the pauper in their town. The period of two months in the case of a corporation, appears to be a reasonable time ; affording an opportunity for the overseers of the poor to take the sense of the inhabitants in town meeting, if they think proper, as to the course which it may be deemed expedient for them to pursue.
Although it is not provided in the eleventh section, that a notice of two months shall be given, prior to the commencement of the action; yet as that is the period limited in the seventeenth section ; and as that period appears manifestly allowed to the town notified to make inquiry, we are satisfied, upon a full consideration of the whole statute, that an action, brought before the lapse of two months, is premature.
According to the agreement of the parties, the plaintiffs are to become nonsuit; and the defendants are to be allowed their costs.